UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 97-1149



JOHN C. WELLS;     JAMES   A.    GAIN;   SHAYNE    M.
NICHOLS,

                                              Plaintiffs - Appellants,

          versus


WILLIAM J. CLINTON, President of the United
States; NEWT GINGRICH, Speaker of the House;
LAUCH FAIRCLOTH; SUE MYRICK, U.S. House of
Representatives; JANET RENO, U.S. Attorney
General; CABLE NEWS NETWORK; RICHARD MARSH,
Internal Revenue Service; NATIONAL BROAD-
CASTING COMPANY, INCORPORATED; ORRIN HATCH;
JESSE HELMS, U.S. Senator; D.K. SCOTT, NC
Department of Revenue; THAD CABLE; USA TODAY
NEWSPAPER; MARGARET M. RICHARDSON; CAPITAL
BROADCASTING COMPANY, INCORPORATED; JAMES B.
HUNT, JR., Governor; MIKE EASLEY, Attorney
General of NC; BOB DOLE; AMERICAN BROADCASTING
COMPANY, INCORPORATED; GEORGE W. BOYLAN; B.W.
THOMAS; JANICE H. FALKNER; J.R. STARKEY; ROSS
PEROT; RUSH LIMBAUGH; THE SPOTLIGHT NEWSPAPER;
JAMES SULLIVAN; CHRISTIAN BROADCASTING NET-
WORK, INCORPORATED,

                                                  Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-96-428-3-P)


Submitted:   June 19, 1997                        Decided:   June 26, 1997
Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John C. Wells, James A. Gain, Shayne M. Nichols, Appellants Pro Se.
Steven Wesley Parks, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C.; Jonathan E. Buchan, Stephen David Allred, SMITH, HELMS,
MULLISS & MOORE, Charlotte, North Carolina; David Neil Ventker,
HUFF, POOLE & MAHONEY, P.C., Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




    *
      Senior Judge Butzner did not participate in consideration of
this case. The opinion is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d).

                                2
PER CURIAM:

     Appellants appeal the district court's order dismissing their

civil action alleging that the Sixteenth Amendment to the Consti-

tution is unlawful. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Wells v. Clinton,
No. CA-96-428-3-P (E.D.N.C. Nov. 18, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                3